Y GENERAL
                        F




Honorable W. P. Herms, Jr.     Opinion No. O-6777
County Auditor
Wailer County                  Rsr Tax valuation aon-
Hempstead, Texas                   tracts and related
                                   matters.
Dear Sir:

          Your request of reoent date for an opinion of this
department is as follows:

          "In 1942 the Commissioners* Court of Wailer
     County entered into a tax valuation contract with
     T. Morgan Biggs of Houston, Texas, for the aalendar
     years 1943 end 1944.

         "Then in September 1943, about one year later,
    the Commissionerst Court entered into a contract
    with T. Morgan Biggs for the years 1944 and 1945.
    Both contracts above referred to are identioal in
    wording, except the periods covered in the first
    contract was for 1943 and 1944, and the life of
    the second contract was for 1944 and 1945. Please
    note that both contracts included the year 1944.

          "The contract entered into for 1943-1944 and
     also the contract for 1944-1945 was approved by me
     as County Auditor.

         "In January 1945, three new Commissioners and
    a new County Judge entered office; and during their
    first month of offioe, Mr. Thomas Y. Pickett of
    Dallas, Texas, appeared before the Commissionersr
    Court to discuss a tax valuation contract with
    Waller County for 1945 and 1946. I informed the
    Commissioners' Court, in Mr. Pickettrs presence,
    that a contract existed for 1945 with T. Morgan
    Briggs, and pointed out to Mr. Piakett and the Court
    such~contract in Commissioners' Court Minutes.
                                                           4   .




Hon. W. P. Herms, Jr., page 2, O-6777



         "Regardless of this fact, Commissionerst Court
    entered into contract with Thomas Y. Pickett.for
    1945 and 1946, a copy of which contract you will
    find enclosed, marked Exhibit "Cl'. I refused to
    approve this contract, and pointed out to the
    court thepsible    results of entering into same,
    and i ,furtner told them that though I had not in-
    vestigated this matter, that such action by them
    would almost surely end in a law suit. Regardless
    of this counsel, the Commissioners~ Court entered
    into the contract with Piokett, also entering an
    order cancelling Biggs' contract, a copy of which
    cancellation order you will find enclosed and
    identified as Exhibit "B"*

          "Some weeks later, T, Morgan Biggs filed suit
    against Wailer County for $4000.00 as evidenced by
    Exhibit "D" enclosed.   It was not known at the time
    suah suit was filed, what the exact amount of com-
    pensation of tax valuation contract would be for
    1945,

         Vhos. Y. Pickett did the work and performed
    the services on his contract--this after Biggs had
    filed suit.

         "Biggsr suit was not heard in Spring term of
    District Court, and no doubt was continued until
    fall so that his pleadings could be amended to
    conform to the actual compenation under the con-
    tract which will amount to about $7000.

         "As County Auditor, I approved Biggsr contract
    in September 1943, for 1944, and 1945, I did not
    apprcve Pickett's contract for 1945-1946. During
    the course of time, I thought that there might be
    an agreeable adjustment between all parties regard-
    ing this entire matter, but it is now evident that
    I shall have to dispose of this question of ap-
    proving or disapproving compensation on two con-
    tracts,,
         "Pickett has rendered his bill to Wailer County
    for $6,660.
         "Under these circumstances, what are my duties
    as Auditor in reference to the approval or rejection
    of claims for payment of these contracts?
Hon. W. P. Herms, page 3, O-6777


          "I shall appreciate your specifio advice on the       .
     following:

     1.   Is the compensation provided in the contracts
          with Biggs & Pickett legal?
     2.   What statute authorizes the Commissionerat
          Court to enter into such a contract7

     3.   In case both Biggs~and Pickett present bills,
          which bill, if any, should I approve?

     4.   Should I refuse to approve payment to either
          Biggs or Pickett until Biggsr suit is disposed
          of?

           "The possibilities have many remifications.  I
     need to know just what I should do, as Auditor, to
     protect Wailer County and also myself. This is of
       reat importance to me, since this amounts to about
     t 7000.00."
     It is the-policy of this department to refrain from
answering questions involved in a law suit in this State.
Therefore, we decline to answer questions concerning Biggs*
contract since said contract is involved in the case of T.
Morgan Biggs vs. County of Wailer, et al, now pending in the
District Court of Wailer County. You are advised not to
approve payment to Biggs unless and until there has been a
final judgment entered in his favor in the litigation between
him and Wailer County.

     The contract between Thos. Y. Pickett and Company and
Wailer County is similar to the valuation contract between
Montgomery County and the firm of Pritchard and Abbott in-
volved in our Opinion No. O-6380 wherein we held said contract
to be valid. We are herewith enclosing a copy of said opinion.
In view of our Opihion No. o-6380, supra, it is the opinion of
this department that the contract between Wailer County and
Pickett is valid.  Since Pickettrs contract is not involved
in the case of T. Morgan Biggs vs. County of Wailer, it is the
opinion of this department that when he has complied with his
contract, he may be paid by the county the amount due him
thereunder.  Therefore, when his claim against the county
has been approved by the Commissioners* Court, you may approve
the same, unless no provision for the payment thereof has been
provided in the current budget.
Hon. W. P. Herms, Jr., page 4, O-6777



    We     trust that we have satisfactorily         answered your
inquiry.
                             Yours very     truly,

                        ATTORI?EY GENRRAL OF TFXAS

                             a/ J. A. Ellis

                        BY
                                          J. A. Ellis
                                            Rssistant

                             s/ John Reeves

                        BY            John Reeves



JR:LJ/cg
encl.

Approved Aug. 26, 1945
s/ Grover Sellers

ATTORNEY GENERAL OF TFXAS


Approved8 Opinion Committee
BY   BWB
     Chairman